Citation Nr: 1016131	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for Peyronie's Disease.

3.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied service 
connection for Peyronie's Disease.  The Veteran also appealed 
a January 2007 rating decision, which continued a 30 percent 
rating for PTSD and denied the claim for sleep apnea.  

The Veteran revoked the power of attorney previously accorded 
to The American Legion and Disabled American Veterans.  See 
statement received in July 2009.  He indicated that he was 
representing himself in the current appeal. 

The claim for entitlement to an evaluation in excess of 30 
percent for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.

A claim for ischemic heart disease as secondary to Agent 
Orange exposure has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1967 to October 1973.

2.  In November 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, that a withdrawal of his claim of entitlement to 
service connection for sleep apnea was requested.

3.  At hearing before the Board on November 17, 2009, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the Veteran, that a withdrawal of 
his claim of entitlement to service connection for Peyronie's 
Disease was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement 
to service connection for sleep apnea have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of the claim of entitlement 
to service connection for Peyronie's Disease have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn claims of 
entitlement to service connection for sleep apnea and 
Peyronie's Disease.  See statement received in November 2007 
and testimony before the Board in November 2009.

Hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

ORDER

The claim of entitlement to service connection for sleep 
apnea is dismissed.

The claim of entitlement to service connection for Peyronie's 
Disease is dismissed.


REMAND

The Veteran has filed a claim of entitlement to an evaluation 
in excess of 30 percent for PTSD.  A determination has been 
made that additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

A remand is necessary in order to afford the Veteran an 
additional VA examination.  38 U.S.C.A. § 5103A(d).  The 
Veteran contends that a higher rating is warranted because 
his service connected PTSD produces functional impairment as 
a result of the following symptoms, to include, but not 
limited to, panic attacks more than once a week, crowd 
avoidance, sleeplessness, anxiety, depression, irritability, 
nightmares, intrusive thoughts, and suicidal thoughts.  
Essentially, the Veteran argues through written evidence and 
testimony that his PTSD symptomatology has increased in 
severity since his last VA examination in November 2006, over 
three and half years ago.

A preliminary review of the record raises a question as to 
whether there has been a deterioration in the Veteran's 
mental health as result of an increase in PTSD symptoms.  
Notably, VA outpatient treatment records dated in 2006 show 
that panic attacks were reported to be occurring more than 
once a week, i.e. in the mornings upon waking.  There was 
also an increase in reports of nightmares and flashbacks 
between 2006 and 2009.  In addition, the Veteran  submitted a 
private psychiatric evaluation from Dr. HEB dated in March 
2007, which shows the Veteran was assigned a global 
assessment of functioning scale score (GAF) of 30, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), is indicative of behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  This private provider 
indicated this was based on complaints of depression, unkempt 
appearance, concentration problems, isolation, sleep pattern 
disturbance due to nightmares, and unemployability.  

The Board additionally notes that VA outpatient treatment 
records, also not previously considered by the RO, reveal the 
Veteran reported hearing voices in April 2009.  There was 
some indication in June 2009 and July 2009 that this was the 
result of taking Elavil and Ambien, which was discontinued in 
June 2009.  During the November 2009 Board hearing, the 
Veteran reported seeing shadowy figures and feeling suicidal. 

The Board can not ascertain to what extent the service 
connected PTSD has worsened, in order to assign a higher 
disability rating, without a new VA examination.  The Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Where there is evidence of a material change in the Veteran's 
condition or as in the instant case, where the medical 
evidence and statements of the Veteran raise a question as to 
whether the service-connected disability has undergone an 
increase in severity since the time of his last VA 
examination, the prior VA examination report is considered 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 
Vet. App. 400, 402-03 (1997).  

The Board additionally notes the Veteran testified in 
November 2009 that he sought treatment from VA for his PTSD 
every three months.  The last VA outpatient treatment records 
associated with the claims folder are dated in July 2009.  
Records dated after July 2009 pertinent to the Veteran's 
treatment for PTSD, must be associated with the claims 
folder.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

As a final matter with regard to the claim for PTSD, the 
Board notes that additional private and VA treatment records, 
as well as records from the Social Security Administration 
(SSA), were associated with the claims folder after the 
October 2007 supplemental statement of the case (SSOC) was 
issued.  Though the Veteran waived initial adjudication of 
evidence submitted at the Board hearing in November 2009, 
waiver of the additional evidence by the Veteran has not been 
associated with the claims folder.  The appeal must also be 
remanded for the evidence to be reviewed by the RO and for 
the issuance of an SSOC.  38 C.F.R. § 20.1304(c); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain records from the 
Winston- Salem VA Medical Center dated 
from July 2009 to the present.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
a psychiatric examination to ascertain 
the current severity of the Veteran's 
service connected PTSD.  The Veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed. 


Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
or cognitive disorders found.  The 
examiner should include a Global 
Assessment of Functioning score for the 
PTSD.  The examiner should also comment 
on the impact that the Veteran's PTSD has 
on his ability to obtain and maintain 
gainful employment.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for the 
PTSD in light of all pertinent evidence, 
to include private and VA outpatient 
treatment records and SSA records 
submitted after the October 2007 SSOC was 
issued, and legal authority.  
Adjudication of the claim for a higher 
evaluation should include specific 
consideration of whether a "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found) is appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development and adjudication of his claims.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


